DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 12-14, 16-19, 21, 23, and 31 were amended in the response filed on 6/11/2022.  Claims 12-31 are currently pending and under examination.
Response to Amendments/Arguments filed on 6/11/2022
	The amendments were sufficient to overcome the objections to claims 16-19 and the 35 USC 112(b) rejections of claims 12-31.  See p. 2-4 of the OA dated 3/14/2022.  Therefore, the objections and rejections are withdrawn.
	The amendments, in view of the arguments on p. 6-7 of the response, were fully considered and persuasive to overcome the 35 USC 103 rejection of claims 12-31 as being unpatentable over US2011/0218312 (‘312) in view of Airgas: Methylamines.  See p. 4-8 of the OA dated 3/14/2022.  The Applicant amended independent claim 12 to further limit the content of water in the methylamine to be less than 1wt% and also to include a new limitation that the yield of the reaction has to be greater than 90% (see examples 1 and 3 in the specification as filed).  As argued in the response, ‘312 indicates that water is not expected to be a critical to the outcome of the claimed reaction and ‘312 does not teach a specific example wherein methylamine is employed.  Further, the examples of ‘312 teach that when lower alkyl amines are employed in the reaction, even in the apparent absence of appreciable amounts of water and in a 1:1 molar ratio of amine:anhydride, that the yields are only about 40-50%.  The Applicant further points to an additional reference (US20147/028330, of record) to teach that water is expected to favorably promote the claimed reaction.  Therefore, the prior art does not fairly teach or suggest the claimed reaction and the rejection is withdrawn.
Allowable Subject Matter
Claims 12-31 are allowed.  The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons set forth above, which distinguish the claimed process from that of the closest prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622